Case 1:18-cv-02435 Document 1-12 Filed 10/24/18 Page 1 of 3




        EXHIBIT L
          Case 1:18-cv-02435 Document 1-12 Filed 10/24/18 Page 2 of 3




BUCKLEY SANDLER                                                              David Paris
                                                                             Partner
                                                                             1250 24th Street NW, Suite 700
                                                                             Washington, DC 20037
                                                                             t. 202 349-8004
                                                                             dbaris@buckleysandler.com


                                               August 8, 2018


Mr. John R. Jilovec
Deputy Regional Director
FDIC
1100 Walnut Street
Suite 2100
Kansas City, Missouri 64106

Dear Mr. Jilovec:

          We write in response to your letter of July 24, 2018 regarding Ms. Justine Hurry's notice of
change in control concerning The Bank of Orrick, Orrick, Missouri. In your letter, the FDIC indicates
that it is "returning the filing as incomplete because the applicant has not submitted to us the needed
information," in reference to documentation concerning certain trusts. As explained in more detail below,
Ms. Hurry respectfully requests that the agencies make a final decision on the notice of change of control
by August 17, 2018 based on the information previously provided.

         On several occasions in the past, you have requested all trust documents relating to trusts in
which Ms. Hurry is solely a beneficiary. This additional documentation is not relevant or required by
statute or regulation. Ms. Hurry is a beneficiary of the trusts and is not a trustee. As stated previously,
Ms. Hurry does not rely on any beneficial interest in these trusts to support her financial ability to acquire
control of the Bank of Orrick. Nor is a beneficial interest otherwise relevant.

         The Change in Bank Control Act authorizes the federal banking agencies to request and obtain
only information relevant to a determination of the notificant's suitability to control a bank. The statutory
factors for determining suitability include competence, experience, integrity, and financial ability. Being
a beneficiary to a trust does not bear on any of these factors. The IBFR instructions further support this
by requiring disclosure of entities with which the notificant is "associated," which is defined as
"associated as an officer, director, organizer, partner, trustee, or principal shareholder or owner?' The
term "beneficiary" is notably absent from this list. We are also unaware of the federal banking agencies
routinely requesting notificants to report beneficial interests in trusts, or to provide documentation of
trusts in which the notificant's sole connection is that of beneficiary.

         In addition, it is not within Ms. Hurry's control to provide the documentation regarding the trusts.
Ms. Hurry does not control the trusts and she is not authorized to provide documentation regarding the
trusts. Furthermore, the privacy interests of those who control the trusts should not be breached in order
to provide information that is not relevant to Ms. Hurry's suitability to become a passive investor in the
Bank of Orrick.

        Ms. Hurry has done everything required to provide the agencies with all relevant infonnation to
make a determination that she is qualified to acquire a controlling interest in the Bank of Orrick. She has
met in full all of the informational requirements of 12 USC § 1817(j)(6). She has also appropriately
followed the requirements of 12 USC § 1817(j) and 12 CFR § 303.80, et seq., in filing the notice of
change of control. Furthermore, both Ms. Hurry and the FDIC have published notice of the filing, and the
comment period has closed.



    WASHINGTON, DC         LOS ANGELES       SAN FRANCISCO        NEW YORK         CHICAGO         LONDON
           Case 1:18-cv-02435 Document 1-12 Filed 10/24/18 Page 3 of 3



Mr. John R. Jilovec
August 8, 2018
Page 2


         The long and unreasonable delays in making a final decision on the notice of control are
concerning for many reasons. Under 12 U.S.C. § 1817(9(1), the FDIC must make a decision within 60
days of receipt of the notice, unless it can meet the standards for extending the period in which to review.
Since Ms. Hurry submitted her first notice that you acknowledged you received on November 29, 2017,
not once has the FDIC extended the period for review and it has yet to make a final decision nearly nine
months later. Instead, the FDIC has asserted repeatedly that the notice was not complete, thereby
delaying a decision and circumventing the statutory time requirements in 12 U.S.C. § 1817(j)(1). Indeed,
the time for the FDIC to disapprove the notice, if the FDIC was going to do so, passed many months ago
due to these delaying tactics.

        This impermissible delay has also deprived Ms. Hurry of her statutory right in the Change in
Bank Control Act to challenge any denial of the notice. A decision to disapprove a notice is appealable to
an administrative judge for an independent review of the facts. If Ms. Hurry is not satisfied with the
ultimate decision made by the FDIC following the conclusion of the administrative hearing, she may.
appeal that decision to a federal appeals court.

        Finally, from Ms. Hurry's vantage point, this appears to be an effort by the FDIC to discriminate
against her as a woman and to treat her as if she were not independent of her spouse. Section 342 of the
Dodd-Frank Act directs the federal banking agencies to take affirmative steps to diversify the banking
industry. Preventing a qualified woman from acquiring control of a bank by erecting unjustified barriers
does not serve the Congressional intent to increase diversity.

         For these reasons, we request that the FDIC make a final decision on the notice by August 17,
2018.' In doing so, please consider Ms. Hurry's undertakings summarized in my letter to the FDIC and
State of Missouri dated July 2, 2018. These include her offer to meet with you to answer any of your
questions. Please also consider trust counsel's letter dated July 27, 2018 relating to the trusts.

                                                                       Sincerely,




                                                                       David Bads

cc:      Mr. Jeff Maassen, Missouri Division of Finance




'In making this request, we note that one of the statutory grounds for disapproval is the notificant's failure to
furnish all of the required information. 12 U.S.C. § 1817(j)(7)(E). Although our position is that the FDIC has all
information necessary to make a decision and we do not believe that disapproval on this ground is permissible or
appropriate, Ms. Hurry desires to move the process along even if it means a disapproval potentially followed by an
administrative hearing.
